                                      Case 4:20-cv-05309-PJH Document 40 Filed 08/21/20 Page 1 of 3




                            1 Brandon Greene (State Bar. No. 293783)
                              AMERICAN CIVIL LIBERTIES UNION FOUNDATION
                            2    OF NORTHERN CALIFORNIA
                              39 Drumm Street
                            3 San Francisco, CA 94111
                              Telephone: 415-293-6318
                            4 Facsimile: (415) 255-8437
                              bgreene@aclunc.org
                            5
                              Stephanie P. Skaff (State Bar No. 183119)
                            6 sskaff@fbm.com
                              Cynthia A. Castillo (State Bar No. 316026)
                            7 ccastillo@fbm.com
                              Farella Braun + Martel LLP,
                            8 235 Montgomery Street, 17th Floor
                              San Francisco, California 94104
                            9 Telephone: (415) 954-4400
                              Facsimile: (415) 954-4480
                           10
                              Attorneys for AMICI CURIAE East Bay
                           11 Community Law Center, et al.

                           12 Asher Waite-Jones (State Bar No. 312592)
                              EAST BAY COMMUNITY LAW CENTER
                           13 1950 University Avenue, Suite 200,
                              Berkeley, CA 94704
                           14 Telephone: 510-548-4040
                              Facsimile: 510-849-1536
                           15 awaitejones@ebclc.org

                           16                                 UNITED STATES DISTRICT COURT

                           17                  NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION

                           18
                           19 COLIN SCHOLL and LISA STRAWN, on                Case No. 4:20-cv-05309-PJH
                              behalf of themselves and all others similarly
                           20 situated,                                       ADMINISTRATIVE MOTION FOR
                                                                              LEAVE TO FILE BRIEF OF AMICI
                           21                   Plaintiffs,                   CURIAE IN SUPPORT OF PLAINTIFFS’
                                                                              MOTION FOR PRELIMINARY
                           22            vs.                                  INJUNCTION
                           23 STEVEN MNUCHIN, in his official capacity        The Hon. Phyllis J. Hamilton
                              as the Secretary of the U.S. Department of
                           24 Treasury; CHARLES RETTIG, in his official
                              capacity as U.S. Commissioner of Internal
                           25 Revenue; U.S. DEPARTMENT OF THE
                              TREASURY; the U.S. INTERNAL
                           26 REVENUE SERVICE; and, the UNITED
                              STATES OF AMERICA,
                           27
                                             Defendants.
                           28
   Farella Braun + Martel LLP
                           th
235 Montgomery Street, 17 Floor
 San Francisco, California 94104   MOTION FOR LEAVE TO FILE BRIEF OF AMICI                                   39157\13588338.1
         (415) 954-4400
                                   CURIAE - Case No. 4:20-cv-05309-PJH
                                      Case 4:20-cv-05309-PJH Document 40 Filed 08/21/20 Page 2 of 3




                              1          Amici Curiae A New Way of Life Reentry Project, Collateral Consequences Resource

                              2 Center, East Bay Community Law Center, Ella Baker Center for Human Rights, Equal Rights

                              3 Advocates, Homeboy Industries, Impact Fund, Insight Center, Just Cities, Justice and

                              4 Accountability Center of Louisiana, Justice2Jobs, Lawyers Committee for Civil Rights of the SF

                              5 Bay Area, Legal Action Center, Legal Aid at Work, Legal Services for Prisoners with Children,

                              6 Public Counsel, National Consumer Law Center, Northern California Innocence Project, Policy

                              7 Advocacy Clinic, Public Counsel, San Francisco Public Defender, Voices of the Experienced,

                              8 Western Center on Law and Poverty (collectively, “Amici”) respectfully move for leave to file an

                              9 amici curiae brief in the above-captioned matter. Plaintiffs consent to and Defendants do not

                           10 oppose Amici’s motion for leave to file. A copy of the proposed amici curiae brief and a proposed

                           11 order are attached as Exhibits A and B, respectively.

                           12            Courts have “broad discretion to appoint amici curiae.” Hoptowit v. Ray, 682 F.2d 1237,

                           13 1260 (9th Cir. 1982), abrogated on other grounds by Sandin v. Conner, 515 U.S. 472 (1995).

                           14 There are no “strict prerequisites that must be established prior to qualifying for amicus status.” In

                           15 re Dynamic Random Access Memory Antitrust Litig., No. M-02-1486-PJH, 2007 WL 2022026, at

                           16 *1 (N.D. Cal. July 9, 2007). Rather, “an individual or entity seeking to appear as amicus must

                           17 merely make a showing that his/its participation is useful to or otherwise desirable to the court.”

                           18 Id.
                           19            Amici are a broad group of organizations that represent or provide services to incarcerated

                           20 people, previously incarcerated people, and their families. Their interests are described further in

                           21 the Statement of Interest in the proposed brief. Amici concur with the Plaintiffs’ arguments in

                           22 support of their Motion for Preliminary Injunction, but do not repeat them here. Rather, Amici

                           23 seek leave to submit the proposed brief in order to provide the Court with additional information

                           24 relevant to the irreparable harm prong of the preliminary injunction analysis, including empirical

                           25 data regarding the impact of Defendants’ conduct on the currently incarcerated, as well as those

                           26 newly released who are grappling with re-entry amid a pandemic that has decimated California’s

                           27 ///

                           28 ///
   Farella Braun + Martel LLP
                           th
235 Montgomery Street, 17 Floor
                                   MOTION FOR LEAVE TO FILE BRIEF OF AMICI                                               39157\13588338.1
 San Francisco, California 94104
         (415) 954-4400                                                            2
                                   CURIAE - Case No. 4:20-cv-05309-PJH
                                      Case 4:20-cv-05309-PJH Document 40 Filed 08/21/20 Page 3 of 3




                              1 economy. Accordingly, Amici request leave to file the proposed amici curiae brief attached as

                              2 Exhibit A.

                              3

                              4 Dated: August 21, 2020                    FARELLA BRAUN + MARTEL LLP

                              5
                                                                          By: /s/ Cynthia A. Castillo
                              6
                                                                              Cynthia A. Castillo
                              7
                                                                          Attorneys for AMICI CURIAE A New Way of Life
                              8                                           Reentry Project, Collateral Consequences Resource
                                                                          Center, East Bay Community Law Center, Ella Baker
                              9                                           Center for Human Rights, Equal Rights Advocates,
                           10                                             Homeboy Industries, Impact Fund, Insight Center, Just
                                                                          Cities, Justice and Accountability Center of Louisiana,
                           11                                             Justice2Jobs, Lawyers Committee for Civil Rights of the
                                                                          SF Bay Area, Legal Action Center, Legal Aid at Work,
                           12                                             Legal Services for Prisoners with Children, Public
                                                                          Counsel, National Consumer Law Center, Northern
                           13                                             California Innocence Project, Policy Advocacy Clinic,
                           14                                             Public Counsel, San Francisco Public Defender, Voices
                                                                          of the Experienced, Western Center on Law and
                           15                                             Poverty

                           16

                           17

                           18
                           19

                           20

                           21

                           22

                           23

                           24

                           25

                           26

                           27

                           28
   Farella Braun + Martel LLP
                           th
235 Montgomery Street, 17 Floor
                                   MOTION FOR LEAVE TO FILE BRIEF OF AMICI                                           39157\13588338.1
 San Francisco, California 94104
         (415) 954-4400                                                          3
                                   CURIAE - Case No. 4:20-cv-05309-PJH
